Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 1 of 9 PageID# 47
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 2 of 9 PageID# 48




    Tatyma Babakaeva
    2124CristonDr.
    NewportNews,VA23602
    Phone:   C757)967-77U




    TO:     Scott N. Aiperin,Esq.

    Pax:   (757)233-3600                      Pages:    7 including this page)

    Phone:(757)480-3500                       Date:     October 4« 2018

    Re:       658 Waters Drive


     Urgent          For Review   Please Comment Please Reply   Please Recycle
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 3 of 9 PageID# 49




l^^ana Babakaeva
Olga Guskova
2124CristonDn
Newport News,VA 23602

                                                                                          October 4,2018

Mr. Scott N.Alperin
ALPERINLAWPLLC
500        Driv^ Suite 202
Virginia Beach, VA 23452
                                                             £ax to(757)233^600 and certified first class mail


        RE:658 Watms Drive, Vir^uiia Beacb,\A234G2


DearMcAlpcnn:

On bdialf of Mis.Olga Gu^ova,I am responding to your letter dated Sept^ber 24,2018.

Please he advised dmtby this communication I am acting, in certain part; as agentfor Nfrs. Olga Guskova undo:
durable power of attorney roistered with the Clerk's Office ofthe Cucuit Court of Viiginia Beacb,VA
(Instrument No.20150309000198000). The instrument gives me a broad authority,including,but notlimited to,
authorityto bring or settle,on behalf^piindpal,any claim arising out oftiansactions rdatedto the above-
referenced property.Please be aware thatthe instnunent specifically grants me power to initiate litigation whidi
may be necessary in order to require third parties to recognize the validity ofthe powm'of attomey and to seek
damages,induding punitive damages,for injury to pnndpail because of any nonrecogtutiixQ.

Please take notice ofthe following:

1.Jd.response to your letter dated February 4,2015,which is ^csitially re-dted in your Septonber 24,2018
letter on a different letterhead,IMhs. Guskova responded,on Fdtruaiy 4,2015,with a statmneots disputiDg the
validity ofthe allied debt(a copy ofthe letter is attached for your reference)and with making a v^d request
for address of the alleged oi^nal creditor.

You never responded to the February 4,2015 letter and did not provide a vmificatimi ofthe allied ddrtand/or
an answer to die request; as required by the law.

There is no doiibt as to the fact that both your lettsecs^ dated February 4,2015 and September 24> 2018,ceferto
the same alleged ddiL Therefore,it appearsthat you,peisonalfy, by your recent activity,foiled to fulfill die
requitemmt of the law, wfaidistatK diat a ddvtcmllector shallcease debt collection activily under such
circumstances.

To the extent that the re-itmated statement of disputing the alleged delit in leqionse to an essenfiaUy idoofical
notice may be required, which is not,I hereby incoipcrate the statement of dispttfingthe allegai          given in
said F^niary 4,2015 letter, by reference and with the same force and effect as if stated bare.Additionally,
without admitting that the re-lteiated statpmnnr d^uting alleged cfobtIs required,on behalf of M[s.Guskova
under aforesaid power of attorn^,Idilute the alleged debt

Rpgarding the'Vedfication of ddit", you may choose to obtain verification and forward it to me,but it would
notserve ai^ reasonable purpose,as the matter of validity ofalleged debt already has been subject oflitigation
in winch the alleged creditors foiled to meetth^burden of proof and thus w»e unable to valfdatp iheir claim
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 4 of 9 PageID# 50




related to the alleged debt or any portion thersii


2.The tlueat to re-institiite foreclosure proceedings in direct violation of the valid standing vnritten Injundion
Ordar of the Court of competentjurisdiction Is improper under any legal and ethics standards,and under the
FDGPA.Asthe plain language ofthe document tMed''Substitulion of Thistee"(recorded in                  Clerks Office of
the Circuit Court of Viiginia Beadi,VA as fostrumeot No.20180814000670950)states, you are under the same
duties and obUgatlons as the previous substitute trustee^ whidi indude obeyii^the Court-issued injuncdon.
Moreover,the injunction, hy its plam language is not personal but is **attached" to theparticulm'r^ estate
property and de^ of trust.

3.The Xstiffcate of Tlransfer** executed uniter oath by Esecunix of the estate of alleged original creditor plainly
states the following:

        "... Deed of trust is a.credit line deed oftnst..l&nphasis addedr(attached please find a copy of the
sworn statenent).

Similarly,the noticG of attempted foreclosure plainly states:

        "... hi executian of a OedltZnieDeed of Difst dated March 29,2013..." please see attached^

Both these documents were submitted to the Court, and argued upon, bythe previous substitute trustee and
counselfor allied aedrtors,in their futile attemptto oppose Ms.Gu^va*s pdhion fci injuncdvc relief.

You cuaesd.letter and the docummts recently submitted l:^you or your diaats and recorded in die Clerk^s OfQce
of the Circuit Court of Virginia Beach,VApmpait,in contrast, that die deed oftrust is plain secured deed oftrust
rather than "o CreditLine Deed ofTiust**,as stated In a sworn statement by Executrix ofdie estate and in the
public announcemenL The misrqireseQtation of the nature of the documentwhich was a matter of public
announcement/hoticG and was a substantial matter in lit^tion is improper and represents fbigeiy of public
records and/or fraudi^n Court

Thewholesctof actions taken by the FTR INVESTMENTS,INC("PTR")and you appears to be a scheme
devised to circumvent the CourtRulings,the hijuRction and the EDCPArcquirements by(i)sub^itutii^ new
parties,by(ii)misstatiDg the nature of deed of trust and hy(iii)attempting to re-initiate ffuedosure proceedings
under a dif^ent coat.


4.The Courtspedffcally addressed the failure ofthe alleged ccedilors to demonstrate enforceabilhy of die
alleged note and validity of the deed of trust As you know,or dioiild have known,die real estate property was
recdved by M:s.Guskova as a gift from her friend, without monetary consideration, which fact was properly
registered with the Clerk's Offfce ofthe Circuit Court of Viigmia Beach,VA([n^rumQDt
No.201305060a0516450)vriiidi is the sole documentthattransfers the tide to the real estate onto Mis.Guskova.
The hmdamental reason for Mis.Guskova*s prevailing in the Court was simple, plain and straightforward:
Mrs.Giiskova did NOT "bomw money from Anthony Gargiuh**.Any and^issues with the alleged d^arose
finom flHmiited criTninal rnndiipr ofattom^ David Hynn,which matto'was discussed in length during Court
proceedings on the mjanction.As you may know,Mr.Flyim admitted to the massive real estate ffaud, was
convictKl, was sentenced to iRcarceiatian and served the tenn.


5.To avoidpos^ility thatPTR may take the uiitmiablepositmn thatthey accepted the allied negcUiable
instrument withoutnotice diet it was overdue and/or was dishonored,I enclose the public notice of attonpted
foredcsure, which Is, by any standard, a suffidmit constructive notice of sudb kind.Also,in correspondence
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 5 of 9 PageID# 51




with you in Decembesr of 2014and Januaiy and Februaiy of 2015 Mxs.GuskDva disclosed the reasons why the
allied debt was invalid.The voy same aiguments were{sresentedto the Couil;and eventually pievailec^ in said
litigation. Tharefoie, you should have advised your dioits on the matter of the existing significant[uoblans
with validity of the alleged debt


6.As you know,or ^ouhl have known,I am a co-ownCT ofthe proper^ lefoenced abov^ wMdifactis recorded
among the land lecoids in the Cleadt's Office of the Circuit Court of^firgmiaBeadvVAasInstnimeiit
No.20171113000973740. Therefore,any dalms on,or idatcd to, above-referfflced real estate may jeopardize
my Interest in said real estate.Please be assured thatI will vigoroudy oppose any fraudulent daims against my
intoest




       Thank you for your continuing attention to this matto:



                 Very truly yours,



                Tatyana Babakaeva




Enclosure
cc      PTR INVESTMENTS,INC.
          c/o Mr.TYt^ Robortson,Presidoit
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 6 of 9 PageID# 52




1074 Gteod Oak Lane
Vii8li^Beadi,\A23455

                                                          Fdnnazy4^ 2015
Attm Scott N.A^perin
MIDGETTPREnALPERIN,PC
2901S.L^nmhaveDRoaA Sd^120
ViigUm Beacbt,VA23452

   Re: Yoalfittiff dated Janaacy 29,2015


DearMi:Alpenn:




        V^tmlyyoiiis,



        CHgaGuskova
Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 7 of 9 PageID# 53




                                               WwwfftTPiTflBTO
                                               Clly of Vir«lnla Beach
   Ptqsaxed fay&tetam to:
                                                10;28«32 AM ftSSIW
   Toi^Fletfaher                                Tina E. Slwwn. Cl«rK
   S5SB.Ivbna Sreet,Suite 1400
   N(9fbU^VA23S10                                                               Tm Paicd #1486^1872<8420
      THISINSlTtUMENTISEXEMPTniOMRECCMSATION TAXESIN ACCORDANCE WITH IIBDB
         PROVlSiONS OF ACTION S&1-0IQC5)OFTHE GOHEOF VIRGINIA.AS AMENDEa
                                          CERllSKATEOF.TaANSEaR


        (PintSUANTTO SECTION 55-6&ei(KPimCOlffiOF VHUSDOA OF19^,AS AAlEaWED)
   Placeofrcocnd:                                     Clfiik*a
   DateofDeedofTtosfc                                 KferdL29.2iOI3
                                                      ZBstaam^#30130500000516460
   Name ofGrattDf/ObJlgar:                            OlgaB.O^iskova
   Nanes      TViido^                                 SetAN.A^ofai
   Name ofOd§^Payee:                                  AoOiony Gargiulo
   Ori^nal           Secuned:                         $62^5^.00

   Oaqdulb aid Lisa Cuomo*

             The dwv&menfioaed Deed ofThistis a credit KnB deed cftmstand the nfflne ami a^rassf'*''»4iK3moif{nt
   ms^ he maUed or delivered totitoNoldtoldefasprovided fay Sectioa S5-S82isasfbilows: c/o BarteteNewhsr^
   3330PadfieAveixitt,iiSO3.Vir]^QiaBeadi,V&|^iia234Sl. -
             G™ under onr hold fldsSfibNy of.        Jsm&.          ,2015.

                                                           ANraONY GAitC5IULO.Ncteholder


                                                                                                 fCc^

   STATE OF HEff TOBK
   OTVOF

            Sidisocib^sv»m to-and adqurwledg^bdoraiite by Radide                lo,Bxecalrix-ofOie Estate of
    AaduMiyGaffihde.ifai3 BUitovof     June.    .gPIS.



                                              Nofaiy Public

   Kfy Ocmtmisaim Ejqpmes:.                                            CHRSTiNeCAlJFANO
   Notaiy Ri^iistcadon#:                                          Notary PubUe,State of Now wnc
                                                                     • Qiteilflad III KliiQS




                                                                                      w* J.IJJ .Jji J, m'l   I ' _ wi SlI'J ■ ^llMJ -"I",-1.1. < I "."11,1 MJ* Jl'l',..
    Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 8 of 9 PageID# 54




                                                                                                   s
                                                                                               S
                                                                                         ii^
    ce




               I?
         iS-




                                                          e




                                                                           ol
                                                                                M
                                                                                     m
                                                                           11^  9 H. o
                       ti




                                                              I
                            ii




                                                                      §
                                                                          i
                                                                                               s
%




                                                                                VI
  Case 2:21-cv-00267-RAJ-LRL Document 1-6 Filed 05/13/21 Page 9 of 9 PageID# 55



PSC 2000 Series 2210v                          Log for
Personal Printer/Fax/COTier/Scamier            Tatyana
                                               7573817101
                                               Oct04 2018 3:02PM

Istst


Date    Time    Type        Identification           Dntation Pages ESSbU
Oct4    2:58PM Fax Sent     1572333600               3:52    7     OK
